SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2014 (Report No. 4) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Opens New Cloud Hosting Facility in Europe, Dated January 13, 2014 Press Release: NICE Actimize Selected by Republic Bank of Chicago to Support itsAnti-Money Laundering Strategy, Dated January 15, 2014 Press Release: NICE Actimize Selected as “Best-in-Class” in Three of Four Categories in2013 Know Your Customer Anti-Money Laundering Technology Analyst Report, Dated January 23, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/ Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: February 6, 2014 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Opens New Cloud Hosting Facility in Europe, Dated January 13, 2014 Press Release: NICE Actimize Selected by Republic Bank of Chicago to Support itsAnti-Money Laundering Strategy, Dated January 15, 2014 Press Release: NICE Actimize Selected as “Best-in-Class” in Three of Four Categories in2013 Know Your Customer Anti-Money Laundering Technology Analyst Report, Dated January 23, 2014
